92 N.Y.2d 823 (1998)
699 N.E.2d 415
677 N.Y.S.2d 56
The People of the State of New York, Appellant,
v.
Anthony Moore, Respondent.
Court of Appeals of the State of New York.
Decided June 4, 1998.
Robert M. Morgenthau, District Attorney of New York County, New York City (Pamela Tishman of counsel), for appellant.
Amy Donner, New York City, and Daniel L. Greenberg for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*824MEMORANDUM.
The order of the Appellate Division should be affirmed.
The Appellate Division correctly concluded that the trial court erred in permitting the prosecutor to cross-examine defendant about two prior crimes which the court's earlier Sandoval ruling had previously disallowed (see, People v Sandoval, 34 N.Y.2d 371). As the court below noted, defendant's equivocal statements on cross-examination did not open the door to questions about those crimes, both of which involved knife-point robberies in Central Park (see, People v Fardan, 82 N.Y.2d 638, 646). The exchange on which the People rely is as follows:
"PROSECUTOR: [Did you tell the victim that the park c]ould be a dangerous place because people get robbed * * *?
"[DEFENSE COUNSEL]: Objection
"COURT: Overruled
"DEFENDANT: I don't know what takes place there.
"PROSECUTOR: You told [the victim] this part of the park could be dangerous, right?
"DEFENDANT: No, I did not. I did not tell him this part of the park could be dangerous.
"PROSECUTOR: What did you say?
"DEFENDANT: I said, this park can be dangerous.
"PROSECUTOR: Means what just happened to you * * * is a dangerous thing, right?
"DEFENDANT: No.
"PROSECUTOR: What did you mean?
"DEFENDANT: Anything else could happen.
"PROSECUTOR: He could have been robbed at knife point?
"DEFENDANT: Who's me to say" (emphasis supplied).
*825The italicized comments are, as best, ambiguous and cannot fairly be construed, as the People urge, as assertions by defendant that he had not previously committed robberies in Central Park. Thus, they do not provide a justification for modifying the earlier Sandoval ruling and permitting cross-examination about defendant's convictions based on factually similar crimes (cf., People v Rodriguez, 85 N.Y.2d 586, 591; People v Fardan, supra).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.